Citation Nr: 0721955	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to additional compensation for a child, D. A. D., 
based on school attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active service from January 1973 to 
August 1986.  

A March 2003 rating decision determined that the veteran was 
totally disabled on the basis of individual unemployability.  
The cover letter informed him that an additional amount 
payable for his dependent, D. A. D., would be discontinued 
when she became 18 years old.  A June 2003 rating decision 
granted a schedular 100 percent rating.  Again, the cover 
letter notified the veteran that an additional amount payable 
for his dependent, D. A. D., would be discontinued when she 
became 18 years old.  

The veteran informed the Department of Veterans Affairs (VA) 
Regional Office (RO) that his daughter, D. A. D. would turn 
age 18 in January 2004, while she was still in high school 
and would graduate high school in June 2004.  In April 2004, 
the veteran notified the RO that his daughter would 
matriculate at the United States Coast Guard Academy (USCGA) 
in June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the September 2004 decision of the VARO in 
Roanoke, Virginia, which informed the veteran that his claim 
to add D. A. D. as a dependent based on school attendance was 
denied based on her enrollment in the USCGA.  


FINDING OF FACT

The veteran's daughter, D. A. D., is in active service as a 
cadet in a service academy and is wholly supported at the 
expense of the Federal Government.   




CONCLUSION OF LAW

D. A. D. does not meet the criteria as a dependent for the 
purposes of payment of additional compensation.  38 U.S.C.A. 
§§ 101(4), (21), 1115, 1134, 1135 (West 2002); 38 C.F.R. 
§ 3.667(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  VA also has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  However, 
there are some claims that VCAA cannot apply to because they 
must be denied as a matter of law and there is simply no 
evidence that could substantiate the claim.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  When it is clear that there is 
no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Here, this case 
turns on statutory interpretation.  See Smith.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  As such, no further action is required 
pursuant to the VCAA.  

Discussion

A veteran entitled to compensation at the rate of 30 percent 
or more is also entitled to additional payment for his 
dependents.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2002).  
Specific rates are provided for the veteran's spouse and 
children.  A child is defined as an unmarried person who is 
(i) under the age of 18 years; (ii) before the age of 18 
years became permanently incapable of self support; or (iii) 
after attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002).  

There is no dispute that the veteran's daughter, D. A. D., 
has attained 18 years of age and she is not permanently 
incapable of self support.  The veteran asserts that she 
should still be counted as his child for compensation 
purposes because she is pursuing a course of instruction at 
an approved educational institution.  

The regulations specify that pension, compensation, or 
dependency and indemnity compensation may not be authorized 
based on an educational program in a school where the child 
is wholly supported at the expense of the Federal Government, 
such as a service academy.  38 C.F.R. § 3.667(f)(2) (2006).  

The veteran asserts that USCGA differs from other service 
academies for several reasons.  Initially, he argues that 
USCGA is run by the Department of Homeland Security, which 
differs from the other academies because they are run by the 
Department of Defense.  

Further, the veteran asserts that his daughter is not wholly 
supported at the expense of the Federal Government for 
several reasons.  Specifically, he cites a deposit of $3,000 
which was required for admission.  At his September 2006 
Board hearing, he testified that he maintained private health 
insurance for her at his expense and that he paid for her 
transportation to and from school, as well as incurring other 
costs.  The Board finds the veteran's testimony to be 
credible but not persuasive.  

As a cadet at the USCGA, the veteran's daughter is on active 
duty in the United States Armed Forces.  38 U.S.C.A. 
§ 101(21)(D) (West 2002).  As such she is entitled to health 
care at Federal Government expense.  The veteran's choice to 
maintain private health care does not mean that she is not 
wholly supported by the Federal Government.  

Also, she is receiving regular pay.  This pay is expected to 
be used for uniforms, equipment, textbooks, and other 
expenses incidental to training.  True, she had to put down a 
deposit to cover the initial cost of uniforms, a notebook 
computer, school supplies, and other necessary items.  
However, she should have recouped this deposit from her pay.  

The veteran argues that his daughter is not wholly (100 
percent) supported by the Federal Government because he has 
made and continues to make contributions to her support.  The 
veteran's voluntary contributions to his daughter do not 
qualify him for additional compensation from VA.  

The regulations must be interpreted in accordance with the 
law.  While Section 3.667(f)(2) is not limited to service 
academies, it clearly and specifically excludes them.  The 
exclusion is not limited to Department of Defense 
institutions.  USCGA is a "service academy" within the 
meaning of Section 3.667 and therefore it is an exception to 
the school attendance extension of dependency under 
38 U.S.C.A. § 101(4)(A).  

As a cadet at USCGA, the veteran's daughter is on active duty 
just as much as if she had enlisted in the service.  
38 U.S.C.A. § 101(21)(D) (West 2002).  She is being paid and 
her health care and other needs are being provided at the 
expense of the Federal Government.  She no longer meets the 
definition of "child" for the purposes of additional 
compensation.  Thus, as a matter of law, the veteran is not 
entitled to additional compensation based on his daughter's 
attendance at USCGA.  




ORDER

Entitlement to additional compensation for a child, D. A. D., 
based on school attendance, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


